            Case 1:21-cv-01838 Document 1 Filed 07/09/21 Page 1 of 19




Bruce Fein (D.C. Bar No. 446615)
FEIN & DELVALLE PLLC
300 New Jersey Avenue, N.W., Suite 900
Washington, D.C. 20001
Phone: 202-465-8728
Email: bruce@feinpoints.com
Attorney for Plaintiffs

        ________________________________________________________________
                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

J. Sassoon Group, LLC
300 New Jersey Avenue, N.W., Suite 900          Civil Action No.
Washington, D.C. 20001, and

David Sassoon, an individual,
Houston, Texas,

Sharon Levy Sassoon, an individual,
Athens, Greece, and,                           Honorable Judge __________________

Bruce Fein, an individual,
215 C. Street, S.E., #309
Washington, D.C. 20003                        COMPLAINT AND DEMAND FOR JURY
                                              TRIAL
              Plaintiffs,

v.

Jewish Chronicle Limited, a UK corporation,
and Jenni Frazer, an individual, London, UK

             Defendants.

      ___________________________________________________________________

                             COMPLAINT FOR DEFAMATION

       Plaintiffs, the J. Sassoon Group, LLC, David Sassoon, Sharon Levy, and Bruce Fein

through their undersigned attorney, brings this Complaint for defamation seeking compensatory

and punitive damages against the Jewish Chronicle and Jenni Frazer and states as follows:

                             SUBJECT MATTER JURISDICTION

                                               1
      Case 1:21-cv-01838 Document 1 Filed 07/09/21 Page 2 of 19




1. This Court possesses subject matter jurisdiction over the Complaint under 28 U.S.C.

     1332 (a) (2) and 1367 (a). The amount in controversy exceeds $75,000 exclusive of

     interest and costs.

                           PERSONAL JURISDICTION

2. This Court has personal jurisdiction over Defendants under the D.C. Long Arm

     Statute, 13-423 because Defendants inflicted tortious injury against Plaintiffs in the

     District of Columbia and additionally engage in a persistent course of conduct in the

     District of Columbia within the meaning of subsection (a) (4) by a constant Internet

     presence.

                                               VENUE

3. Venue is proper in the District of Columbia because Plaintiff Bruce Fein resides there

     and Plaintiff J. Sassoon Group, LLC’s principal place of business is there.

                                            PARTIES

4.   Plaintiff J. Sassoon Group, LLC (JSG) is a Delaware corporation with its principal

     place of business in the District of Columbia. It is exclusively funded by the Sassoon

     Family Continuation Trust (SFCT) and is involved in private equity investment. JSG

     is owned by David Sassoon, Bruce Fein, and Sharon Levy. It is not publicly traded.

5. Plaintiff David Sassoon is the sole beneficiary of the SFCT and is Chairman of the

     Board of JSG. David Sassoon is a resident of Houston, Texas and is a United States

     citizen.

6. Plaintiff Sharon Levy is the wife of David Sassoon, Settlor of the SFCT, and Chief

     Compliance Officer with JSG. Ms. Levy is a citizen of the UK and Israel and resides

     in Athens, Greece.



                                           2
     Case 1:21-cv-01838 Document 1 Filed 07/09/21 Page 3 of 19




7. Plaintiff Bruce Fein is Master Trustee of the SFCT and CEO of the JSG. He served as

   special assistant to the assistant attorney general for the office of legal counsel under

   President Nixon, associate deputy attorney general and general counsel of the Federal

   Communications Commission under President Reagan, counsel to the Joint

   Congressional Committee on Covert Arms Sales to Iran. Among other things, Mr. Fein

   is author of American Empire Before The Fall and Constitutional Peril: The Live and

   Death Struggle for Our Constitution and Democracy. Mr. Fein served as senior policy

   advisor to Republican Ron Paul’s 2012 presidential campaign. Mr. Fein has testified

   on scores of occasions as an expert witness before Congress. He appears regularly on

   national and international television and radio. Mr. Fein is a United States citizen and

   resident of the District of Columbia.

8. Defendant Jewish Chronicle Limited (JC) is an ultra-liberal online Jewish gossip sheet

   headquartered in London, UK. It is readily available 24 hours a day throughout the

   United States via the internet. JC is notorious for unreliable or defamatory publications.

   JC is a private corporation under UK law with a registered office address at Pearl

   Assurance House, 319 Ballards Lane, London N12 8LY.

9. Among other things, JC has paid 30,000 UK pounds in libel damages and rendered an

   apology over false claims that Raphael Cohen had harbored two suicide bombers before

   they blew up a Tel Aviv bar.

10. The Independent Press Standards Organization (IPSO) in the UK found JC guilty in

   2019 of publishing four articles riddled with multiple pejorative falsehoods about

   Aubrey White and her connections and interactions with the British Labor Party,

   including the untruth that she had been a member of the Socialist Party.



                                           3
     Case 1:21-cv-01838 Document 1 Filed 07/09/21 Page 4 of 19




11. JC published articles on its website accusing Human Appeal International of donations

   supporting international terrorism, families of suicide bombers, and having been

   designated as a terrorist organization by the United States Government. (The U.S. State

   Department’s designations of foreign terrorist organizations are online and were readily

   available to JC.

12. After the JC’s false assertions, it confessed on its website:

       “We now accept that these allegations are untrue and apologized unreservedly to
       Human Appeal International and to those individuals involved in its operations.
       We have paid sums in damages to Dr. Othman Moqbel (the CEO of Human Appeal
       International) and to Dr. Hussein Nagi and Mr. Mohammed Yousef (both trustees
       of Human Appeal International) as an indication of our regret.”

13. Defendant Jenni Frazer is a scandalmonger at JC.            On information and belief,

   Defendant Frazer accepts money or other things of value in exchange for writing

   defamatory articles.

                                  STATEMENT OF FACTS

14. On information and belief, many years ago, an exceptionally wealthy and politically

   engaged man (hereinafter “GS”) commenced a vendetta against Plaintiffs David

   Sassoon and Sharon Levy, and the SFCT. Among other things, GS had defrauded

   David Sassoon’s grandfather years earlier and feared Plaintiff Sassoon would seek

   redress. Additionally, GS fervently opposed the Orthodox Judaism of Plaintiffs in

   favor of his own liberal ideology..

15. GS’s vendetta included financial strangulation of Plaintiffs through illegal means and

   the manipulation of Defendants JC and Ms. Frazer through bribes to destroy

   Plaintiffs’ reputations through defamatory publications.




                                          4
     Case 1:21-cv-01838 Document 1 Filed 07/09/21 Page 5 of 19




16. On information and belief, GS bribed Defendants JC and Ms. Frazer to publish a June

   3, 2021, online defamatory article authored by Defendant Frazer with the incendiary

   title, “Exclusive: After posing as a spy and fake skydiving with dog, conman

   threatens South Africa.” The lead sentence with enlarged letters states, “An email

   to the South African leader Cyril Ramaphosa from an American equities giant has

   sent shockwaves across the Jewish world this week.” Below the lead sentence is a

   prominent picture of Plaintiff David Sassoon, making clear to an ordinary reader that

   he was the “conman” referenced in the article headline. (The article may be found

   online at https://www.thejc.com/news/world/exclusive-after-posing-as-a-spy-and-

   fake-skydiving-with-dog-conman-threatens-south-africa-1.517389.).

17. Among other things, the Defendants’ June 3, 2021, article published five defamatory

   false statements of fact about Plaintiffs with actual malice, i.e., with knowledge of

   their falsity or with reckless disregard of whether they were true or not.

18. Malicious defamatory statement number one falsely stated that a recent email from

   Plaintiff David Sassoon to South African leader Cyril Ramaphosa relating to JSG

   investments in South Africa was deemed “obviously a fraud” by the South African

   Jewish Board of Deputies (hereinafter “False Statement Number One.”). In fact,

   Defendants JC and Frazer never communicated with the Board about the emails. The

   email was genuine, and Defendants knew it was genuine. Defendants’ claim

   otherwise was sheer malicious invention to damage Plaintiff Sassoon’s reputation as

   part of GS’s criminal vendetta against him.

19. Malicious defamatory statement number two falsely asserted: “In April, the J.

   Sassoon Group took paid for promotional content in the Jerusalem Post and Haaretz



                                         5
     Case 1:21-cv-01838 Document 1 Filed 07/09/21 Page 6 of 19




   announcing the opening of its business in Israel” (hereinafter “False Statement

   Number Two”). In fact, neither JSG nor any other Plaintiff or person related to

   Plaintiffs paid money or anything of value to the Jerusalem Post and Haaretz for their

   positive stories about JSG and Plaintiffs. An ordinary reader would conclude from the

   defamatory falsehood that JSG or its owners Plaintiffs Bruce Fein, David Sassoon, or

   Sharon Levy had secretly bribed the Jerusalem Post and Haaretz to write favorable

   stories about them.

20. Malicious defamatory statement number three falsely asserts or insinuates that

   Plaintiffs JSG and David Sassoon met in September 2020 with an Emirates-based

   business person who allegedly voiced thanks to Defendant JC for writing articles

   about Plaintiff Sassoon that “saved him and his business partner from ‘a world of

   pain’” as they made inquiries into Sassoon’s activities (hereinafter “False Statement

   Number Three”). Neither JSG nor David Sassoon ever had an encounter with an

   Emirates-based business person, on or about September 2020, and has never asked

   such a person for investment or other funds whatsoever. False Statement Number

   Three falsely accuses JSG and David Sassoon of chronic business fraud.

21. Malicious defamatory statement number four asserts that Plaintiff Sharon Levy has

   falsely represented herself is the chief compliance officer for JSG by stating that she

   is only the “apparent head of compliance” at JSG (hereinafter “False Statement

   Number Four”). False Statement Number Four untruthfully accuses Plaintiff Sharon

   Levy falsely representing her professional credentials and standing with JSG.

22. Malicious defamatory statement five falsely asserts that David Sassoon is a serial

   fraudster by maintaining that he is a “conman,” “confidence trickster,” “left a trail of



                                         6
     Case 1:21-cv-01838 Document 1 Filed 07/09/21 Page 7 of 19




   debts owed to former business associates in the U.S. and UK,” and is a convicted

   fraudster” (hereinafter “Defamatory Statement Number Five.” Defamatory Statement

   Number Five falsely accuses Plaintiff David Sassoon of chronic and incorrigible

   fraudulent behavior. Defendants published Defamatory Statement Number Five with

   knowledge of its falsity or with reckless disregard of whether it was true or not.

23. Defendants JC and Ms. Frazer sport sordid histories of gratuitously defaming

   Plaintiff David Sassoon encouraged by GS bribes.

24. The JC in three prior articles authored by Jenni Frazer: “The fraudster who says he

   was a spy,” (December 16, 2016); “Rabbi officiated at fraudster’s wedding in

   Pentonville prison,” (October 8, 2018); and, “Mystery deepens over identity of

   ‘Jewish’ fraudster married in jail by a rabbi,” (December 13, 2018) were riddled with

   malicious defamatory falsehoods attacking Plaintiff David Sassoon.

25. The three articles falsely assert or insinuate that David Sassoon is not an American

   citizen who was born in Vermont in October 1973; that David Sassoon was born in

   Egypt; that his authentic name is Khaled el-Sheriff; that Mr. Sassoon was born a

   Muslim and is not Jewish; and, that he was involuntarily imprisoned in the United

   States.

26. In fact, David Sassoon was born to a Jewish mother, who was also born to a Jewish

   mother. In accordance with Halcha (Jewish law), these facts make David a Jew by

   birth (Halachically Jewish). In addition, his Jewishness was confirmed by the Baith

   Din in London, one of the most conservative and strictest rabbinical authorities in the

   world. After an extensive and exhaustive investigation by Rabbi Schindler and




                                         7
     Case 1:21-cv-01838 Document 1 Filed 07/09/21 Page 8 of 19




   several interviews, where a Dian (Jewish Judge) participated in the process, David

   Sassoon was determined to be Jewish.

27. The Baith Din uncovered documents and spoke to members of the Jewish Community

   of Egypt and Syria where David’s grandparents had resided to verify his Jewish roots.

28. David Sassoon has attended the Shul (Synagogue) in Leeds as well as in London

   where he attended services at least once a day, every day. His observation, knowledge

   of prayers in Hebrew, knowledge of customs and traditions that are unique to the

   Aleppo community have been observed and confirmed as reflecting a practicing

   member of the community.

29. David Sassoon’s marriage was conducted under the auspices of the Baith Din. That

   would have been impossible if there were a crumb of suspicion about his Jewish

   origins.

30. David Sassoon was born on October 6, 1973, in Vermont, United States of America.

31. A fraudulent Egyptian birth certificate posted on JC’s website purports to show that

   David Sassoon is Khalid El Shariff, born on September 25, 1973.

32. The earmarks of falsehood in that assertion abound. The Arabic name on the

   certificate is not for Khalid El Shariff, or any variation. Plaintiff David Sassoon had

   the document translated by an independent Arabic linguist whose background

   included serving as a linguist and interpreter for the U.S. government. The birth

   certificate bears the name “Khalid Abdulwahab Mohammed.”

33. The birth certificate was computer generated. Egyptian authorities confirmed that

   birth certificates of individuals born in 1973 are handwritten not computer generated.

   In addition, the professed authentic birth certificate bears a National Insurance



                                         8
     Case 1:21-cv-01838 Document 1 Filed 07/09/21 Page 9 of 19




    Number. But these numbers were not issued until 1995, over twenty years after

    David Sassoon’s birth. Additionally, the numbers are issued only to Egyptian citizens.

    The birth certificate indicates the infant was born to an Egyptian mother and a non-

    Egyptian father, and Egypt law requires an Egyptian father for citizenship.

34. The Egyptian Embassy in Washington, DC, confirmed that Khalid El Shariff is not an

    Egyptian citizen. Sudanese authorities confirmed that David Sassoon is not a

    Sudanese citizen.

35. Plaintiff David Sassoon’s previous attorney in the UK challenged the Home Office to

    bring him before the Sudanese Embassy to ascertain whether he is a citizen of Sudan

    or not. The Home Office refused. The Home Office declined to make a case before a

    British court for a Newton hearing to ascertain Mr. Sassoon’s identity after he

    challenged their claim that he was not David Sassoon.

36. Plaintiff David Sassoon was neither convicted of a crime nor arrested in the United

    States.

37. All conditions precedent to this action have occurred or been performed.

COUNT I-Defamation of Plaintiff David Sassoon-False Statement Number One

38. Plaintiffs repeat and re-allege paragraphs 1-37 above, as if fully set forth herein.

39. Defendants’ False Statement Number One was published with malicious ill-will

    toward Plaintiff David Sassoon and with knowledge of its factual falsity or with

    reckless disregard of whether it was true or not: namely, that that an email from

    Plaintiff David Sassoon to South African leader Cyril Ramaphosa relating to JSG

    investments in South Africa was deemed “obviously a fraud” by the South African

    Jewish Board of Deputies. In fact, Defendants JC and Frazer never communicated



                                          9
    Case 1:21-cv-01838 Document 1 Filed 07/09/21 Page 10 of 19




   with the Board about the emails. The email was genuine, and Defendants knew it was

   genuine.

40. Defendants’ malicious, false, and defamatory statement about David Sassoon was

   published without privilege and disseminated to its audience in the United States and

   worldwide.

41. Defendants’ false and defamatory statement that the South African Jewish Board of

   Deputies had declared Plaintiff Sassoon’s email to Cyril Ramaphosa “obviously a

   fraud” is actionable as a matter of law irrespective of special harm.

42. Defendants’ false and defamatory statement severely damaged Plaintiff David

   Sassoon in his business, profession, and personally as a defender of Israel and

   Judaism.

43. As a direct and proximate result of Defendants’ publication of False Statement

   Number One, Plaintiff David Sassoon has suffered personal humiliation, mental

   anguish, and irreparable damage to his reputation as a businessman, professional, and

   advocate for Israel and Judaism, and has lost or will lose business opportunities and

   has suffered or will suffer other pecuniary damage in an amount to be determined at

   trial.

44. Upon information and belief, Defendants’ JC and Frazer worked hand in hand with

   GS and were financially rewarded by GS in publishing False Statement Number One

   with the aim of destroying Plaintiff David Sassoon finances, mental health, and

   ability to function as a rival to GS, thereby justifying an award of punitive damages.

              COUNT 11-Defamation of JSG-False Statement Number Two

45. Plaintiffs repeat and re-allege paragraphs 1-44above, as if fully set forth herein.



                                         10
    Case 1:21-cv-01838 Document 1 Filed 07/09/21 Page 11 of 19




46. Defendants’ False Statement Number Two maliciously asserted the Plaintiff JSG had

   bribed respected Israeli media publication for positive news about them and its

   owners Plaintiffs Bruce Fein, Sharon Levy, and David Sassoon: “In April, the J.

   Sassoon Group took paid for promotional content in the Jerusalem Post and Haaretz

   announcing the opening of its business in Israel.”

47. In fact, neither JSG nor any other Plaintiff or person related to Plaintiffs paid money

   or anything of value to the Jerusalem Post and Haaretz for their positive stories about

   JSG and other Plaintiffs. Defendants knew of the falsity of False Statement Number

   Two or acted with reckless disregard of whether it was true or not.

48. As a direct and proximate result of Defendants’ publication of False Statement

   Number Two, Plaintiff JSG has suffered an irreparable loss of business reputation and

   has lost or will lose business opportunities and has suffered or will suffer other

   pecuniary damage in an amount to be determined at trial.

49. Upon information and belief, Defendants’ JC and Frazer worked hand in hand with

   GS and were financially rewarded by GS in publishing False Statement Number Two

   with the aim of destroying Plaintiff JSG’s finances and ability to function as a rival to

   GS, thereby justifying an award of punitive damages.

          COUNT 11I-Defamation of Bruce Fein-False Statement Number Two

50. Plaintiffs repeat and re-allege paragraphs 1-49 above, as if fully set forth herein.

51. Defendants’ False Statement Number Two maliciously asserted that Plaintiff Bruce

   Fein, an owner of JSG, had participated in bribing respected Israeli media publication

   for positive news about JSG and himself as CEO of JSG: “In April, the J. Sassoon




                                          11
    Case 1:21-cv-01838 Document 1 Filed 07/09/21 Page 12 of 19




    Group took paid for promotional content in the Jerusalem Post and Haaretz

    announcing the opening of its business in Israel.”

52. In fact, neither Plaintiff Fein nor any other Plaintiff or person related to a Plaintiff

    paid money or anything of value to the Jerusalem Post and Haaretz for their positive

    stories about Bruce Fein, JSG and other Plaintiffs. Defendants knew of the falsity of

    False Statement Number Two or acted with reckless disregard of whether it was true

    or not.

53. As a direct and proximate result of Defendants’ publication of False Statement

    Number Two, Plaintiff Bruce Fein has suffered an irreparable loss of business

    reputation and has lost or will lose business opportunities and has suffered or will

    suffer other pecuniary damage in an amount to be determined at trial.

54. Upon information and belief, Defendants’ JC and Frazer worked hand in hand with

    GS and were financially rewarded by GS in publishing False Statement Number Two

    with the aim of destroying Plaintiff Bruce Fein’s finances and ability to function as a

    rival to GS, thereby justifying an award of punitive damages.

        COUNT IV-Defamation of David Sassoon-False Statement Number Two

55. Plaintiffs repeat and re-allege paragraphs 1-54 above, as if fully set forth herein.

56. Defendants’ False Statement Number Two maliciously asserted that Plaintiff David

    Sassoon, an owner of JSG, had participated in bribing respected Israeli media

    publications for positive news about JSG and himself as Chairman of the Board of

    JSG: “In April, the J. Sassoon Group took paid for promotional content in the

    Jerusalem Post and Haaretz announcing the opening of its business in Israel.”




                                           12
    Case 1:21-cv-01838 Document 1 Filed 07/09/21 Page 13 of 19




57. In fact, neither Plaintiff Sassoon nor any other Plaintiff or person related to Plaintiffs

   paid money or anything of value to the Jerusalem Post and Haaretz for their positive

   stories about David Sassoon, JSG and other Plaintiffs. Defendants knew of the falsity

   of False Statement Number Two or acted with reckless disregard of whether it was

   true or not.

58. As a direct and proximate result of Defendants’ publication of False Statement

   Number Two, Plaintiff David Sassoon has suffered an irreparable loss of business

   reputation and has lost or will lose business opportunities and has suffered or will

   suffer other pecuniary damage in an amount to be determined at trial.

59. Upon information and belief, Defendants’ JC and Frazer worked hand in hand with

   GS and were financially rewarded by GS in publishing False Statement Number Two

   with the aim of destroying Plaintiff David Sassoon’s finances and ability to function

   as a rival to GS, thereby justifying an award of punitive damages.

          COUNT V-Defamation of Sharon Levy-False Statement Number Two

60. Plaintiffs repeat and re-allege paragraphs 1-59 above, as if fully set forth herein.

61. Defendants’ False Statement Number Two maliciously asserted that Plaintiff Sharon

   Levy, an owner and officer of JSG, had participated in bribing respected Israeli media

   publications for positive news about JSG and herself and other Plaintiffs: “In April,

   the J. Sassoon Group took paid for promotional content in the Jerusalem Post and

   Haaretz announcing the opening of its business in Israel.”

62. In fact, neither Plaintiff Levy nor any other Plaintiff or person related to Plaintiffs

   paid money or anything of value to the Jerusalem Post and Haaretz for their positive

   stories about Sharon Levy, JSG and other Plaintiffs. Defendants knew of the falsity of



                                          13
    Case 1:21-cv-01838 Document 1 Filed 07/09/21 Page 14 of 19




   False Statement Number Two or acted with reckless disregard of whether it was true

   or not.

63. As a direct and proximate result of Defendants’ publication of False Statement

   Number Two, Plaintiff Sharon Levy has suffered an irreparable loss of business

   reputation and has lost or will lose business opportunities and has suffered or will

   suffer other pecuniary damage in an amount to be determined at trial.

64. Upon information and belief, Defendants’ JC and Frazer worked hand in hand with

   GS and were financially rewarded by GS in publishing False Statement Number Two

   with the aim of destroying Plaintiff Sharon Levy’s finances and ability to function as

   a rival to GS, thereby justifying an award of punitive damages.

       COUNT VI-Defamation of David Sassoon-False Statement Number Three

65. Plaintiffs repeat and re-allege paragraphs 1-64 above, as if fully set forth herein.

66. Defendants’ False Statement Number Three maliciously asserted that Plaintiff David

   Sassoon, an owner and Board Chairman of JSG, was complicit in serial business

   fraud and that an Emirate business person had met with Plaintiff Sassoon and had

   been saved from a financial shipwreck by reading Defendants’ articles about Sassoon:

   “Since the JC first revealed Sassoon’s background in 2018, numerous people have

   come forward to reveal their encounters with him. In September 2020, an Emirates-

   based business person said that the JC reports had saved him and his business partner

   from ‘a world of pain’ as they made inquiries into Sassoon’s activities.”

67. In fact, neither JSG nor David Sassoon ever had an encounter with an Emirates-based

   business person, on or about September 2020, and have never asked such a person for




                                          14
    Case 1:21-cv-01838 Document 1 Filed 07/09/21 Page 15 of 19




   investment or other funds whatsoever. Malicious defamatory statement number three

   falsely accuses JSG and David Sassoon of serial business fraud.

68. Defendants knew of the falsity of False Statement Number Three or acted with

   reckless disregard of whether it was true or not.

69. As a direct and proximate result of Defendants’ publication of False Statement

   Number Thee, Plaintiff David Sassoon has suffered an irreparable loss of business

   reputation and has suffered or will suffer a loss of business opportunities and has

   suffered or will suffer other pecuniary damage in an amount to be determined at trial.

70. Upon information and belief, Defendants’ JC and Frazer worked hand in hand with

   GS and were financially rewarded by GS in publishing False Statement Number

   Three with the aim of destroying Plaintiff David Sassoon’s finances and ability to

   function as a rival to GS, thereby justifying an award of punitive damages.

COUNT VII-Defamation of Sharon Levy-False Statement Number Four

71. Plaintiffs repeat and re-allege paragraphs 1-70 above, as if fully set forth herein.

72. Defendants’ False Statement Number Four maliciously asserted that Plaintiff Sharon

   Levy fraudulently represented herself as JSG’s chief compliance officer when in fact

   she only “appeared” to occupy that position to inflate her professional credentials and

   standing.

73. In fact, Sharon Levy is and always has been chief compliance officer with JSG.

74. Defendants knew of the falsity of False Statement Number Four or acted with

   reckless disregard of whether it was true or not.

75. As a direct and proximate result of Defendants’ publication of False Statement

   Number Four, Plaintiff Sharon Levy has suffered an irreparable loss of business



                                          15
    Case 1:21-cv-01838 Document 1 Filed 07/09/21 Page 16 of 19




   reputation and has suffered or will suffer a loss of business opportunities and has

   suffered or will suffer other pecuniary damage in an amount to be determined at trial.

76. Upon information and belief, Defendants’ JC and Frazer worked hand in hand with

   GS and were financially rewarded by GS in publishing False Statement Number

   Three with the aim of destroying Plaintiff David Sassoon’s finances and ability to

   function as a rival to GS, thereby justifying an award of punitive damages.

       COUNT VIII-Defamation of David Sassoon-False Statement Number Five

77. Plaintiffs repeat and re-allege paragraphs 1-76 above, as if fully set forth herein.

78. Defendants’ False Statement Number Five maliciously and falsely asserts has

   engaged in serial financial fraud by maintaining that he is a “conman,” “confidence

   trickster,” “left a trail of debts owed to former business associates in the U.S. and

   UK,” and is a convicted fraudster.”

79. In fact, Plaintiff David Sassoon is not a “conman”, is not a “confidence trickerster,”

   has not left a trail of debts owed to former business associates in the U.S. and UK,

   and has no history of committing fraud.

80. Defendants knew of the falsity of False Statement Number Five or acted with

   reckless disregard of whether it was true or not.

81. As a direct and proximate result of Defendants’ publication of False Statement

   Number Five, Plaintiff David Sassoon has suffered an irreparable loss of business

   reputation and has suffered or will suffer a loss of business opportunities and has

   suffered or will suffer other pecuniary damage in an amount to be determined at trial.

82. Upon information and belief, Defendants’ JC and Frazer worked hand in hand with

   GS and were financially rewarded by GS in publishing False Statement Number Five



                                          16
            Case 1:21-cv-01838 Document 1 Filed 07/09/21 Page 17 of 19




       83. with the aim of destroying Plaintiff David Sassoon’s finances and ability to function

           as a rival to GS, thereby justifying an award of punitive damages.

                                          PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs demand judgment against Defendants on all counts jointly

and severally as follows:

       a) For general damages as to Counts I-VIII of not less than FIVE MILLION DOLLARS

           as to each count or such other amount to be proved at trial;

       b) For special damages as to Counts I-VIII of not less than TWO MILLION FIVE

           HUNDRED THOUSAND DOLLARS as to each count or such other amount to be

           proved at trial;

       c) For punitive damages in an amount to be proven at trial, but not less than ten times

           the amount of general and special damages as to each count, to punish and penalize

           Defendants and to deter repetition;

       d) For an injunction requiring Defendants to remove all statements adjudicated

           defamatory in this case from any and all websites or other digital, social media, and

           hard copy platforms;

       e) For an injunction requiring Defendants publish a retraction of the statements found

           defamatory including a retraction published in The New York Times, The

           Washington Post, The Wall Street Journal or comparable newspaper with nationwide

           distribution in the United States;

       f) For attorneys’ fees and costs incurred by Plaintiffs in this action; and,

       g) For such other and further relief as the Court deems just and proper.

                                                JURY DEMAND



                                                 17
Case 1:21-cv-01838 Document 1 Filed 07/09/21 Page 18 of 19




   Plaintiffs demand a jury trial of all issues so triable in this cause pursuant to Rule

38 of the Federal Rules of Civil Procedure.

   Respectfully submitted this 9th day of July 2021.



/s/Bruce Fein
Bruce Fein (D.C. Bar No. 446615
Fein & Del Valle, PLLC
300 New Jersey Avenue, N.W., Suite 900
Washington, D.C. 20001
Phone: 202-465-8728
Email: bruce@feinpoints.com
Counsel for Plaintiffs




                                     18
Case 1:21-cv-01838 Document 1 Filed 07/09/21 Page 19 of 19




                            19
